08/03/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 06-0544


                                        PR 06-0544                         FILLO
                                                                            AUG 0 3 2021
                                                                          Bowen Greenwcoa
 IN RE PETITION OF TORGER S. OAAS FOR                                   clerk of Supreme Cour,
 REINSTATEMENT TO ACTIVE STATUS IN THE                                     Veit 175 rittana

 BAR OF MONTANA



       Torger S. Oaas has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Oaas was placed on inactive status on July 12, 2021, for failing to
comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Oaas has provided a letter from the State Bar certifying that Oaas has
now completed alI CLE requirements for that reporting year, in accordance with Rule 13
of the CLE Rules. The Petition states that Oaas is not currently subject to disciplinary
proceedings and has not committed any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. Good cause appearing,
      IT IS HEREBY ORDERED that the petition ofTorger S. Oaas for reinstatement to
active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Oaas shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the
State Bar of Montana.
                        z
      DATED this            day of August, 2021.
(-4/
   1"

(94   Justices
                 •